Title: To James Madison from Peter Kuhn Jr., 24 March 1806 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


                    §From Peter Kuhn Jr. 24 March 1806, Genoa. “Having been absent on a tour through Germany I engage the earliest moments of my return to lay before you the most prominent transactions which have occured in this quarter since my last communication.
                    “The organization of the ‘United Departments’ being completed, H.S.M. The Arch Treasurer of the Empire is defunctioned of his Decretory Authority, and created Governor General thereof The Duchies of Parma and Pieacenza although not declared as annexed to the French Empire until acknowledged by the Treaty of Presburg have been regularly organized with the ci-devant Ligurian territory which together form the 28th. Division Militaire.
                    “The Tribunals, Criminal, Commercial, and Appeal have but of late been instituted according to the Code of French Laws. As the authority of the Custom House does not extend over the Port it must still continue to be considered as free & a free transport of Merchandize by land to the Kingdom of Italy is permitted without the exaction of French Duty, an indulgence peculiarly extended to Genoa, notwithstanding these and other advantages, Such as its approximate situation to the finest navigable Rivers of Italy and populated towns; its division from Piedmont & Lombardy being but by a Single Mountain &c. the Commerc⟨e⟩ of Genoa has been Sinking to so great a degree since its union to France that the Oldest established Merchants are removing away, and the Bankers, So well known throughout Europe for their riches, are making ruinous failoures, Intestine commotions are not unfrequent in these Departments, the most serious has been that which commenced at Bardi in the Pieacenzian & made its way into the Ligurian Territory; the exertions of Mr. Bureau de Puzy (the Prefect of this Department) on that occasion produced his Death, a Man generly esteemed and Much regretted. I take the liberty to transmit you herewith a Collection of the different Bulletins, Proclamations, Speeches as published by Order of H.S.M. at different periods since the commencement of hostilitie⟨s⟩ upon the Continent, a curious work, and wherein you will find the details of the Pieacenzian insurrection.
                    “Of the Affairs of Naples, you no doubt Receive full information; I shall only remark on this head that, the Calabrians make a most stubbon and powerfull resistence, their holds amidst the Appenines are very strong—& the Fortress of Gaete is considered by Officers of Merit as capable of resisting all attempts to take it. The Empror Napoléon on his way to Naples it is said will visit Genoa; he is to sit out after the festivals of May, some of his baggage has already arrived at Turin. The Arch Treasurer will leave this shortly to assist at the festivals at Paris.
                    “I have now the honour to acknowledge the receipt of your two Circular letters of July 1st. and 12$. Ulto: to which I give my particular attention, notwithstanding there has not been a single American Merchant Vessel in these ports since my residence here as Consul of the United States, in conformity to the instructions transmitted I have ‘publicly advertised that I am restrained from issuing Certificates in the Cases of foreign Vessels puchased by Citizens of the United States.’ Nothing could give me more Satisfaction than to See our Country protected from Contagious and epidemical Disease and to Contribute to its effect will be to me at all times a pleasing research. The only work that has in my time been published here, is that which I have the honour to transmit you, issued by Doctor

Wm. Batt when the Yellow fever was raging in Leghorn, it was received with great eagerness and much commended, Doctor Batt is or was a member of the College of Physicians at London, and his practice there was esteemed, being in a Phthisical state and finding Genoa the only place in Europe wherein he is well, his residence here has been about 20 Years—from the additional observations in English affixed to page 8. it is easily to perceive that the Doctor was somewhat hurried in writing—which was the case.
                    “In my next I shall have the honour to communicate to you something worthy of notice on the subject of Contagious and epidemical diseases which at this moment I am not sufficiently prepared to do.
                    “Inclosed is Copy of my communication from Cornigliano of 12$. Novr. Ulto. [not found].”
                